DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10 March 2022, with respect to claims 21-28 and 36-43 have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 21-28 and 36-43 has been withdrawn. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different types of coordinates) are not recited in the rejected claims 29-35.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2012/0229609 A1) in view of Auberger (US 2010/0253793 A1).

Claim 29, Yamada teaches a computerized apparatus (three-dimensional video creating device 100; paragraph 0047) configured to stabilize captured image content (stabilization unit 116 corrects a fluctuation between frames; paragraph 0050), the computerized apparatus comprising:
processor apparatus (ASIC or microprocessor; paragraph 0069-0070);
a data interface in data communication with the processor apparatus and configured to enable data communication with at least one computerized device (storage medium reader receives video data from storage medium/device; paragraph 0048 and Fig. 1); and
non-transitory computer-readable apparatus in data communication with the processor apparatus and comprising a storage medium (storage medium; Fig. 1), the storage medium comprising a plurality of instructions configured to, when executed by the processor apparatus (microprocessor controllable by a program instruction; paragraph 0070), cause the imaging apparatus to: retrieve stored content data, the content data comprising a sequence of images previously obtained from the at least one computerized device via the data interface (receiving unit 101 receives the 2D video; paragraph 0048);
determine a motion of the at least one computerized device based at least on a difference between a first image of the sequence of images and a second image of the sequence of images (“unstable 2D video is stabilized by correcting a fluctuation between one of frames and another one of the frames which is caused by the camera shake or the like;” paragraph 0092);
perform a first transformation on the first and second images to produce first and second transformed images (projective transformation is applied to the frames to produce stabilized frames; paragraph 0101);
perform a second transformation on the first transformed image with respect to the second transformed image, the second transformation producing a first aligned image (translation transform is applied to each frame; paragraph 0156); and
perform a third transformation on the first aligned image (skew transform is applied to each frame; paragraph 0156. Yamada teaches wherein the projective transformation matrix, skew transformation matrix, and translation transform matrix may be combined. Yamada further teaches wherein selected frames are warped based on a transformation matrix; paragraph 0168).
Yamada is silent regarding an application of a filter to preserve an intentional motion of the determined motion.
Auberger teaches filtering to preserve an intentional motion of the determined motion (translation vectors and rotation angles are filtered to separate intentional motion from jitter; see paragraph 0072).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Auberger with that of Yamada in order to provide a low-cost video stabilization application and to improve the resulting image quality (see paragraph 0090 of Auberger). 

Claim 30, Yamada further teaches wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the computerized apparatus to adjust the stored content data based at least on the first, second, and third transformations (transformed stable video is stored; see paragraph 0066); and
wherein the adjustment of the stored content data comprises a compensation for at least a portion of the determined motion (the frames are stabilized to reduce fluctuation due to camera shake, paragraph 0092, and are output and stored into storage/transmission device 114; paragraph 0047).

Claim 31, Yamada further teaches wherein the second transformation comprises at least one of a rotation or a translation of the first transformed image so as to enhance alignment of one or more features of the first transformed image with one or more corresponding features of the second transformed image (translation transformation matrix is applied; paragraph 0062).

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Auberger, and further in view of Malm (US 2010/0284626 A1).

Claim 32, Yamada further teaches wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the computerized apparatus to: generate a difference image based at least on the second transformed image and the first aligned image (difference in horizontal and vertical directions between transformed frames is calculated; paragraph 0060); and
based at least on a threshold amount of difference corresponding to at least portions of the difference image, identify at least a foreground portion and at least a background portion.
Malm teaches wherein image stabilization is performed on a dataset (paragraph 0140) wherein a threshold amount of difference corresponding to at least portions of the difference image (foreground-background segmentation, which identifies pixels that are moving and identifies pixels that are not moving; paragraph 0173), identify at least a foreground portion and at least a background portion (foreground-background segmentation of the dataset; paragraph 0171-0173).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Malm with that of Yamada and Auberger in order to improve visibility of images taken during very dim light conditions (paragraph 0218 of Malm). 

Claim 33, Malm further teaches wherein the identification of the at least foreground portion comprises identification of a first set of feature tracks (motion trajectories; paragraph 0108 and optical flow motion vectors; paragraph 0154) , at least some of the first set of feature tracks having different lengths as compared to at least some of a second set of feature tracks, the determined motion comprising at least a movement of one or more features of the at least foreground portion (foreground pixels are determined based on motion; paragraph 0173).

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Auberger, and further in view of Bao (US 2019/0068879 A1), continuation of PCT/CN2016/080559, filed on 28 April 2016.

Claim 34, Yamada in view of Auberger teaches the imaging apparatus of claim 29, Yamada further teaches wherein the at least one computerized device comprises one or more lenses (imaging apparatus 1200 may include a lens; paragraph 0206), but is silent regarding wherein the one or more lenses comprising at least one fisheye lens having a lens-distortion parameter associated therewith.
Bao teaches an imaging system comprising a fisheye lens having a lens-distortion parameter associated therewith (circular fisheye lens with lens characteristics; paragraph 0442)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Bao with that of Yamada and Auberger in order to implement a wide-angle lens to provide a large field of view with only a single lens.

Claim 35, Bao further teaches an algorithmic conversion of two-dimensional coordinates of the first and second images to three-dimensional coordinates based at least on the lens-distortion parameter (received image from image sensor is transformed to the spherical projection; paragraph 0442); and
Bao teaches wherein the three-dimensional coordinates comprise a radial distance, an azimuthal angle, and an elevation angle (inherent in a spherical coordinate system; see also paragraph 0384).

Allowable Subject Matter
Claims 21-28 and 36-43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  See Remarks of 10 March 2022 and Interview Summary of 1 March 2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696